Citation Nr: 9912061	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for night sweats as a 
manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for joint pain and 
myalgia claimed as bilateral knee pain, as a manifestation of 
an undiagnosed illness.  

4.  Entitlement to service connection for chronic 
prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty from November 1990 to June 1991.  
This included service in Operation Desert Shield/Storm from 
December 1990 to May 1991.  He had additional prior active 
service according to his DD214, which appears to be active 
duty for training.  His allegations, however, pertain to the 
period of Southwest Asia service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision by the RO 
which, in part, denied service connection for memory loss, 
myalgia, night sweats, skin rash, and joint pain, all as 
manifestations of an undiagnosed illness, and service 
connection for chronic prostatitis on a direct basis.  A 
personal hearing at the RO was held in February 1997.  

At the personal hearing, the veteran withdrew the issues of 
service connection for a skin rash as a manifestation of an 
undiagnosed illness and an increased (compensable) rating for 
defective hearing (the issue of an increased rating was in 
appellate status from an earlier rating action).  
Accordingly, the Board will confine its review to the 
remaining issues on appeal as set out on the first page of 
this document.  

The Board notes that the issues certified on appeal include 
service connection for myalgia and joint pain as 
manifestations of an undiagnosed illness.  However, at the 
personal hearing in February 1997, the veteran, when 
discussing the issue of myalgia, described his problem as 
joint pain in his knees.  In light of the veteran's specific 
complaints of a bilateral knee problem, rather than 
generalized muscular pain (myalgia) or multiple joint pain, 
the Board interprets the veteran's statement as a single 
issue as is shown on the first page of this document.  

(The issues of service connection for prostatitis on a direct 
basis and night sweats as a manifestation of an undiagnosed 
illness are the subjects of the REMAND portion of this 
document.)  


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asian 
Theater of operations during the Gulf War; and he is claiming 
service connection for joint pain and myalgia (bilateral knee 
pain) and memory loss as a manifestation of an undiagnosed 
illness; his claims are plausible.

2.  The veteran's current bilateral knee disorder has been 
clinically diagnosed.  

3.  Any memory loss now present is not shown to be 
compensably disabling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pain and 
myalgia, claimed as bilateral knee pain under the provisions 
of 38 U.S.C.A. § 1117 have not been met.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 and Supp. 1998); 38 C.F.R. § 3.317 
(1998).  

2.  The criteria for service connection for memory loss under 
the provisions of 38 U.S.C.A. § 1117 have not been met.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.317 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The records show that the veteran was a career reservist in 
the United States Air Force, and was called to active duty in 
November 1990.  The veteran served in the Southwest Asia 
Theater of operations.  

The service medical records show that the veteran was seen on 
May 11, 1982 for complaints of right knee pain.  He denied 
any history of trauma to the knee.  The examination revealed 
tenderness.  There was no edema or effusion.  Right knee x-
rays were interpreted as normal.  The assessment was 
contusion.  When seen the following day, he noted that his 
knee felt better.  The examination revealed mild tenderness.  
There was no effusion.  The assessment was again contusion.  
When seen on May 19, 1982, he requested his right knee x-ray 
be read by a radiologist.  The examination revealed no 
laxity, tenderness, swelling, heat, redness, or positive 
drawer sign.  The assessment was probable bursitis.  X-rays 
read by the examiner revealed small tibial spurs and minimal 
prepatellar spurs.  The examiner noted that the x-rays would 
be read by the radiologist.  A report of any such reading is 
not of record.

On a Report of Medical History in May 1991, the veteran 
reported that his knee popped in and out of joint.  On 
examination at that time, the veteran had full range of 
motion in both knees, and there was no evidence of fluid, 
swelling, or tenderness in either knee.  

The veteran made no mention of memory loss or knee pain on 
his original application for VA compensation benefits in July 
1991.  

The veteran was examined by VA in August 1991 primarily in 
connection with his claim for service connection for hearing 
loss.  At that time, the veteran's build was described as 
athletic and he was in a very good state of nutrition.  His 
posture, gait, and carriage were normal, as were 
musculoskeletal systems.  Evaluation of the veteran's 
psychiatric status indicated that he was a typical extrovert, 
intelligent, cooperative, and cheerful.  

In October 1993, the veteran was seen at a service department 
medical clinic for injuries sustained when he was hit by a 
car while running.  The veteran reported that he injured his 
left foot and both knees when a car ran over his left foot.  
The veteran had a small circular bruise on his left knee and 
mild abrasions ("road rash") along the lateral aspect of 
the left leg by the upper tibia and fibula.  There was no 
evidence of swelling, and the veteran had full range of 
motion in both knees.  X-ray studies showed his knees were 
within normal limits.  The assessment was status post motor 
vehicle accident with soft tissue damage.  The veteran was 
seen on a couple of occasions thereafter for chronic pain in 
both knees.  In November 1993, the veteran reported that he 
had bilateral knee pain when running or biking.  On 
examination, there was no evidence of effusion or 
instability.  The assessment was patellofemoral syndrome.  
The veteran was instructed on quadriceps exercises and given 
a patella support (sleeve).  

On a VA Persian Gulf examination apparently conducted in 
December 1993, the veteran reported that his memory loss 
began in 1992 and was preceded by a lack of energy.  He 
complained of bilateral knee pain, manifested by morning 
stiffness lasting about 30 minutes.  On examination, the 
veteran was well oriented and appeared in no acute distress.  
Musculoskeletal examination revealed full range of motion and 
no evidence of joint abnormality.  There was no evidence of 
synovitis, muscle atrophy or muscle weakness.  Neurological 
examination was essentially normal.  The assessments included 
memory loss and myalgia.  

When examined by VA in November 1994, the veteran stated that 
he used to run three to four miles a day but after going to 
Desert Storm and working 18 hours a day, he had chronic 
problems with right knee pain.  The veteran reported pain on 
prolonged walking, running or sitting, and occasional 
bilateral swelling.  The veteran denied any history of a 
specific knee trauma.  On examination, there was no evidence 
of swelling or deformity of either knee, and no evidence of 
acute or chronic effusion or synovitis.  There was no pain on 
patella compression or mobilization and no pain with resisted 
knee extension.  Range of motion was from 0 to 140 degrees, 
bilaterally, and there was no evidence of medial or lateral 
instability.  There was no evidence of meniscus tear or 
ligamentous instability, or any patellar tendinitis or 
popliteal cysts.  No palpable osteophytes were noted, and 
there was no medial or joint line tenderness.  The veteran 
did complain of subjective symptoms of anterior type knee 
pain with heavy physical activity.  The impression was 
history and physical examination suggestive of possible 
patellofemoral pain syndrome or very early degenerative 
changes in both knees.  However, the examiner indicated that 
radiographic correlation was required.  X-ray studies taken 
subsequent to the examination showed the veteran's knees were 
normal.  

A statement from a fellow serviceman, Master Sargent R. C. 
Brown, received in December 1996 was to the effect that he 
had served with the veteran in the Persian Gulf.  His 
statement described symptoms other than memory loss and knee 
problems. 

On VA orthopedic examination in December 1996, the veteran 
reported that he used to run or jog for exercise, but about 
the time he was activated to Desert Storm, he began to have 
pain in his knees with these activities.  The veteran 
complained of knee pain after prolonged standing or sitting 
with a feeling of stiffness as well.  He reported taking 
over-the-counter medications as needed but not on a regular 
basis.  On examination, there was mild tenderness on the 
medial joint line, bilaterally.  Range of motion was from 0 
degrees of extension to full flexion, bilaterally.  Both 
knees were stable to varus/valgus and anterior and posterior 
drawer stresses.  There was no effusion, and patellofemoral 
compression was nontender, bilaterally.  McMurray's test 
revealed pain along the medial joint line, bilaterally, but 
no pop or palpable meniscal tear was felt.  The impression 
was probable mild medial compartment degenerative joint 
disease with no evidence of meniscal injury or ligamentous 
derangement.  

On a VA systemic examination in January 1997, the veteran 
reported that he may have post Gulf War Syndrome with what he 
described as mild memory loss.  The veteran reported that his 
knees tended to hurt often, and that it was difficult to run 
secondary to the knee pain.  Neurologically, the veteran 
mentioned that he had had problems with memory loss in the 
past, but reported that his main complaint was night sweats.  
The veteran never had any history of positive "PPD" in the 
past which the examiner indicated had been tested very 
frequently in service.  The veteran had no other problems 
with regard to systemic conditions.  On examination, the 
veteran had mild right knee crepitus with passive and active 
motion of his joints.  No other abnormalities were noted.  
The impressions included history of memory loss, mild 
possibly related to post Gulf War syndrome, "how doubtful."  

On VA neurological examination in January 1997, the veteran 
complained of night sweats and joint pains which migrated 
joint to joint.  On examination, the veteran was alert with 
no signs of organic mental dysfunction or cranial nerve 
impairment.  Motor system examination demonstrated a normal 
muscle mass, tone, strength, station, gait, and coordination.  
The impression was normal neurological examination, and the 
examiner indicated that no neurologic diagnosis was in order.  

At a personal hearing at the RO in February 1997, the veteran 
testified that he had difficulty with his short-term memory 
with such things as phone numbers and numbers at work; things 
that he did every day.  He reported that the memory loss 
started a short time after he was discharged from the 
military.  He reported that he now had to write a lists of 
the things he had to do or else he would forget to do them.  
The veteran described his myalgia as joint pain in his knees, 
and he stated that he had knee pain when walking any 
distance.  The veteran reported that he woke up drenched in 
sweat, but denied having nightmares or any problems with 
stress or tension.  He noted that he was still in the 
Reserves and had the same Military Occupational Specialty.  
However, he reported that he was doing career advisory work 
and total quality management.

On VA orthopedic examination in October 1997, the veteran 
complained of bilateral knee pain, more on the left than the 
right, since prior to going to Desert Storm in 1990.  The 
veteran reported that he noticed the knee pain when he tried 
to increase his jogging while at Desert Storm due to some 
weight gain, and that he was not able to run any more due to 
the pain.  On examination, there was no evidence of effusion.  
Both knees had normal anatomic axis with no evidence of 
extreme valgus or varus.  The knees were stable to varus and 
valgus, and anterior and posterior drawer testing.  Pivot 
shift testing and Lachman's test were negative, bilaterally.  
There was some medial and lateral tenderness in the left knee 
on McMurray's testing, but no clicking or meniscal 
subluxation was felt.  Both knees were tender in the 
peripatellar area more laterally than medially, but there was 
no evidence of crepitus.  There were no osteophytes palpable.  
Range of motion was from 0 to 135 degrees, bilaterally.  
Motor testing of the quadriceps and hamstrings was 5/5, 
bilaterally.  The examiner indicated that x-ray studies were 
pending.  The impression was bilateral knee pain, primarily 
patellofemoral in origin, probably also with degenerative 
medial and lateral menisci.  No large or problematic meniscal 
tears were identified though the examiner indicated that 
small meniscal tears might be present on the left with a 
positive McMurray's sign.  The examiner opined that these 
were not causing the veteran's daily symptoms at this time 
other than his mild pain which was well managed with over-
the-counter medications.  The examiner also noted that there 
was clinical evidence of early diffuse osteoarthritis on the 
left more than in the right knee, but that it was unlikely 
that this would be identified on x-ray studies.  

X-ray studies revealed a 2-mm metallic density posterior to 
the left lower femur probably an artifact which was not seen 
on anterior-posterior view or on an earlier study in December 
1996.  There was no evidence of acute fracture or dislocation 
or any significant joint space narrowing.  Any spurring 
appeared very minimal.  The patellae appeared Weiberg type II 
without evidence of any patellar dislocation.  Minimal joint 
effusion was not excludable.  The impression was indicated as 
no acute fracture or dislocation, and any degenerative 
changes appeared minimal.  


Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:  

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:  
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from Part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States.  
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:  
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  
(d)	For purposes of this section:  
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War.  
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  

38 C.F.R. § 3.317 (1998)  

Joint Pain & Myalgia
As a Manifestation of an Undiagnosed Illness

The veteran's claim for service connection for a bilateral 
knee disorder characterized on appeal as a claim of service 
connection for myalgia and joint pain as a manifestation of 
an undiagnosed illness is well grounded.  The veteran has 
presented a plausible claim.  See 38 U.S.C.A. § 5107.  
However, in order to establish such a claim, the criteria 
provides, in pertinent part, that the illness not be 
attributable to any known clinical diagnosis by history, 
physical examination and laboratory tests.  The pertinent VA 
examination reports discussed above all clearly indicate that 
the veteran's knee problems have been diagnosed as early 
osteoarthritis.  Thus, since the veteran's bilateral knee 
condition has been clinically diagnosed, he is not entitled 
to service connection for joint pain as a manifestation of an 
undiagnosed illness under 38 U.S.C.A. § 1117 (West 1991 and 
Supp. 1998) and 38 C.F.R. § 3.317 (1998).  

Memory loss as a Manifestation
of an Undiagnosed Illness

The veteran's claim for service connection for memory loss as 
a manifestation of an undiagnosed illness is well grounded.  
The veteran has presented a plausible claim.  See 38 U.S.C.A. 
§ 5107.  As noted above, compensation for certain 
disabilities due to undiagnosed illnesses requires, in 
pertinent part, evidence of manifestations of the disability 
either in service or to a degree of 10 percent or more not 
later than December 31, 2001.  The veteran specifically 
reported that memory loss was not present prior to his 
discharge from military service.  However, memory loss, if 
present, is not shown to be present to a compensable degree 
at any time postservice.  The veteran reported that he not 
only worked one job as a salesman selling appliances, but 
that he also sold insurance on the side.  Moreover, he 
reported still being in the Reserves and functioning in a 
responsible position.  At the VA examination in March 1998, 
the veteran reported that his loss of memory "does not 
really interfere with his job."  


The applicable criteria provide as follows:

§ 4.1 Essentials of evaluative rating.

This rating schedule is primarily a guide 
in the evaluation of disability resulting 
from all types of diseases and injuries 
encountered as a result of or incident to 
military service.  The percentage ratings 
represent as far as can practicably be 
determined the average impairment in 
earning capacity resulting from such 
diseases and injuries and their residual 
conditions in civil occupations.  
Generally, the degrees of disability 
specified are considered adequate to 
compensate for considerable loss of 
working time from exacerbations or 
illnesses proportionate to the severity 
of the several grades of disability.  For 
the application of this schedule, 
accurate and fully descriptive medical 
examinations are required, with emphasis 
upon the limitation of activity imposed 
by the disabling condition.  Over a 
period of many years, a veteran's 
disability claim may require reratings in 
accordance with changes in laws, medical 
knowledge and his or her physical or 
mental condition.  It is thus essential, 
both in the 

examination and in the evaluation of 
disability, that each disability be 
viewed in relation to its history. 

38 C.F.R. § 4.1 (1998).

As seen by the regulation cited above, percentage ratings are 
intended to compensate one for impairment in earning capacity 
attributable to the disability in question.  The veteran has 
specifically indicated that his reported memory loss does not 
interfere with employment.  This is borne out by the fact 
that he manages two jobs in addition to reserve duty.  As 
such, it cannot be said that any memory loss which may be 
present is of a compensable degree.  By this decision, the 
Board renders no judgment as to whether there are objective 
indications of an undiagnosed chronic memory disability.  In 
addition, although the physician did not have the claims 
folder during the March 1998 examination, this is not 
considered a significant defect as the claim is being denied 
solely on the basis of the veteran's allegation that his 
memory loss does not interfere with employment as opposed any 
medical determination made by the physician.  


ORDER

Entitlement to service connection for joint pain and myalgia, 
claimed as bilateral knee pain, and memory loss, as 
manifestations of an undiagnosed illness, is denied.  


REMAND

A review of the evidence of record reveals that the 
examinations conducted in connection with the issue of 
service connection for night sweats as a manifestation of an 
undiagnosed illness are not adequate.  Under the provisions 
of VBA Circular 20-92-29 (Revised July 2, 1997), the RO is 
required in claims alleging disability from exposure to 
environmental agents while in the Persian Gulf to "undertake 
all required development action, including requesting a VA 
general medical examination."  Other specialist examinations 
are to be ordered as appropriate.  In addition, VBA All-
Stations Letter 98-17 (2/26/98) contains mandatory guidelines 
for disability examinations of Gulf War veterans outlined in 
a memorandum dated February 6, 1998.  With regard to the 
veteran's claimed night sweats, a period of hospitalization 
for observation and evaluation is needed to confirm this 
complaint and to determine the etiology of any night sweats.  
In this regard, the type of complaint the veteran is alleging 
may be confirmed only by actual observation during the night. 

Finally, with respect to the claim of service connection for 
prostatitis, the medical evidence of record is conflicting as 
to whether the veteran has any current residuals of chronic 
prostatitis.  A Persian Gulf examination in December 1993 
indicated that the veteran's prostate was enlarged.  The 
diagnoses at that time included prostatitis.  However, a 
subsequent intravenous pyelogram in January 1994, indicated 
that the veteran's prostate was not enlarged.  The 
evidentiary record does not indicate that the veteran was 
being treated with medication nor did the examiners offer any 
explanation or discussion for the discrepancy in the 
findings.  Given the medical complexity of this matter, the 
Board finds that further development of the record is 
necessary to determine the correct diagnosis of the veteran's 
genitourinary symptoms and its relationship to military 
service.  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide the names and addresses of all 
medical care providers who have treated 
him for his night sweats and prostatitis 
since his release from active service.  
Thereafter, the RO should attempt to 
obtain all available medical records from 
the identified sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

2.  In addition to the above, the RO 
should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  Specifically, the veteran should 
again be asked to submit postservice 
nonmedical indications of night sweats 
that can be independently observed or 
verified.  Such nonmedical evidence 
includes but is not limited to events as 
time lost from work, evidence that a 
veteran has sought medical treatment for 
his symptoms, and evidence affirming 
changes in the veteran's appearance, 
physical abilities and mental or 
emotional attitude.  A copy of this 
letter, which should be forwarded to the 
veteran's last known address, should be 
associated with the claims file.  

3.  Following completion of the above 
development, the veteran should be 
hospitalized for a period of observation 
and evaluation to determine whether there 
are objective indications that the 
veteran suffers from chronic night 
sweats?  If so, are the night sweats 
attributable to a known diagnostic entity 
or to an undiagnosed illness?  If so, 
what is this diagnosable disability?  All 
indicated tests and studies should be 
accomplished, and the claims folder and a 
copy of this Remand should be made 
available to the examiner prior to the 
examination.

The veteran should also be afforded a 
special genitourinary examination to 
determine whether he has chronic 
prostatitis and whether it is at least as 
likely as not that it had its onset 
during the veteran's military service.  
All indicated testing should be 
accomplished.  If the physician disagrees 
with any opinions which contradict his or 
hers, the reasons for the disagreement 
should be set forth in detail.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner in connection with the 
examination. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings and requested 
opinions have been provided by the 
examiners.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
inform the veteran of the consequences of 
failing to report for any scheduled 
examinations.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

